DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,582,983. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a ultrasonic catheter with a window and a controllable sheath to cover the window.
U. S. Application No. 16/748,073
U.S. Patent No. 10,582,983
A method for performing an endovascular procedure using ultrasonic energy, comprising: providing a first sheath having a proximal end portion and a distal end portion, and having a first window in the distal end portion; positioning a wave guide in the first sheath for delivering the ultrasonic energy through the first window for performing the endovascular procedure; and selectively covering the first window with a cover.  

a catheter including a proximal end portion and a distal end portion, the distal end portion having a first window; a wave guide positioned in the catheter for delivering the ultrasonic energy through the first window for performing the endovascular procedure; and a cover for selectively covering the first window, wherein the catheter comprises a first sheath including the first window, and the cover comprises a rotatable second sheath for selectively covering the first window of the first sheath.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28 and 31, 33, 34, and 36 is/are rejected under 35 U.S.C. 102A1/A2 as being anticipated by U. S. Publication No. 2007/0167825 to Lee et al.
Regarding Claim 21, 31, and 36, Lee teaches a method for performing an endovascular procedure using ultrasonic energy, comprising: providing a first sheath having a proximal end portion and a distal end portion, and having a first window in the distal end portion (fig. 10 11a, 14a-l, 15a-d teaches a catheter with a sheath and window element 46 for ultrasonic waves  from transducer 60); positioning a wave guide in the first sheath for delivering the ultrasonic energy through the first window for performing the endovascular procedure (fig. 10 element 46 teaches position in the wave guide in the window); and selectively covering the first window with a cover (para 0130 teaches a polymer sheath to cover the transducer assembly; figs. 10, 11a, 14a-l, 15a-d).  
Regarding Claim 22, 33, Lee teaches that the distal end portion of the first sheath includes an opening through which the wave guide may pass (fig. 10 11a, 14a-l, 15a-d teaches a catheter with a sheath and window element 46 for ultrasonic waves  from transducer 60).  
Regarding Claim 23-25, Lee teaches that the cover comprises a second sheath (para 0130 teaches a polymer sheath to cover the transducer assembly).  
Regarding Claim 26, Lee teaches that the second sheath includes an opening through which the wave guide may pass (fig. 10 element 46 teaches position in the wave guide in the window).  
Regarding Claim 27, Lee teaches aligning a second window of the cover with the first window of the first sheath (para 0130 teaches a polymer sheath to cover the transducer assembly).  
Regarding Claim 28, 34, Lee teaches that the first window is elongated in a longitudinal direction of the first sheath (fig. 10 11a, 14a-l, 15a-d teaches window element 46 is in the longitudinal direction)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793